              Case 5:19-cv-00484-NC Document 1 Filed 01/28/19 Page 1 of 13




 1   HACKLER DAGHIGHIAN MARTINO & NOVAK, P.C.
     Sepehr Daghighian (SBN 239349)
 2   Kevin Yaghoubzadeh (SBN 320532)
 3   10250 Constellation Blvd., Suite 2500
     Los Angeles, CA 90067
 4
     Telephone: (310) 887-1333
 5   Facsimile: (310) 887-1334
 6   Attorneys for Plaintiff,
 7   SAM ZABLOCKI

 8
                           UNITED STATES DISTRICT COURT
 9
                        NORTHERN DISTRICT OF CALIFORNIA
10
11   SAM ZABLOCKI,                             Case No.:
12
13                Plaintiff,
14         vs.                                 COMPLAINT
15                                              1. VIOLATION OF SONG-
                                                   BEVERLY ACT - BREACH
16   ERWIN HYMER GROUP NORTH                       OF EXPRESS WARRANTY
17   AMERICA, INC., a Canadian                  2. VIOLATION OF SONG-
     Corporation, and DOES 1 through 10,           BEVERLY ACT - BREACH
18   inclusive,                                    OF IMPLIED WARRANTY
                                                3. VIOLATION OF THE SONG-
19                                                 BEVERLY ACT SECTION
                  Defendants.                      1793.2
20
                                                4. VIOLATION OF THE
21                                                 MAGNUSON-MOSS
                                                   WARRANTY ACT
22
23
24
25
26
27
28

                                          -1-
                                       COMPLAINT
               Case 5:19-cv-00484-NC Document 1 Filed 01/28/19 Page 2 of 13




 1           Plaintiff, SAM ZABLOCKI, alleges as follows against Defendants, ERWIN
 2   HYMER GROUP NORTH AMERICA, INC., (“ERWIN HYMER”) and DOES 1
 3   through 10 inclusive, on information and belief, formed after an inquiry reasonable
 4   under the circumstances:
 5                           DEMAND FOR JURY TRIAL
 6      1. Plaintiff, SAM ZABLOCKI, hereby demand trial by jury in this action.
 7                              JURISDICTION AND VENUE
 8      2. The Court has federal question jurisdiction under Title 15 U.S.C. §2310(d),
 9   and Title 28 U.S.C. §1331 as well as supplemental jurisdiction over Plaintiff’s state
10   law claims under Title 28 U.S.C. 1367. The Amount in controversy exceeds
11   $75,000.00, exclusive of costs and interest. This Court has jurisdiction over
12   Defendant because Defendant does sufficient business in or has sufficient minimum
13   contacts with California, or otherwise intentionally avails itself of the California
14   markets through the promotion, marketing, advertising and/or sales of their products
15   and services in California to render the exercise of jurisdiction by California courts
16   permissible under traditional notions of fair play and substantial justice.
17                               GENERAL ALLEGATIONS
18      3.    Plaintiff, SAM ZABLOCKI, is an individual residing in the City of Santa
19   Cruz, County of Santa Cruz, and State of California.
20      4.    Defendant ERWIN HYMER and was a Canadian Corporation organized and
21   existing under the laws of Ontario, Canada, with its principle place of business in
22   Ontario. ERWIN HYMER sells motorhomes through a network of independent
23   dealers located throughout the United States, including Northern California.
24      5.    These causes of action arise out of the warranty obligations of ERWIN
25   HYMER in connection with a vehicle purchased by Plaintiff and for which ERWIN
26   HYMER issued a written warranty.
27      6.    Plaintiff does not know the true names and capacities, whether corporate,
28   partnership, associate, individual or otherwise of Defendant issued herein as Does 1

                                             -2-
                                          COMPLAINT
              Case 5:19-cv-00484-NC Document 1 Filed 01/28/19 Page 3 of 13




 1   through 10, inclusive. Defendant Does 1 through 10, inclusive, are in some manner
 2   responsible for the acts, occurrences and transactions set forth herein, and are legally
 3   liable to Plaintiff. Plaintiff will seek leave to amend this Complaint to set forth the
 4   true names and capacities of the fictitiously named Defendant, together with
 5   appropriate charging allegations, when ascertained.
 6      7.    All acts of corporate employees as alleged were authorized or ratified by an
 7   officer, director, or managing agent of the corporate employer.
 8      8.    Each Defendant, whether actually or fictitiously named herein, was the
 9   principal, agent (actual or ostensible), or employee of each other Defendant, and in
10   acting as such principal or within the course and scope of such employment or agency,
11   took some part in the acts and omissions hereinafter set forth by reason of which each
12   Defendant is liable to Plaintiff for the relief prayed for herein. The sales contract is
13   attached and incorporated by its reference as Exhibit 1.
14      9.    On March 20, 2018, Plaintiff purchased a new 2018 Carado Banff
15   Recreational Vehicle, VIN: 3C6TRVDG4HE530490, ("the vehicle”). Express
16   warranties accompanied the sale of the vehicle to Plaintiff by which ERWIN HYMER
17   undertook to preserve or maintain the utility or performance of Plaintiff’s vehicle or
18   to provide compensation if there was a failure in such utility or performance.
19      10. The vehicle was delivered to Plaintiff with serious defects and
20   nonconformities to warranty and developed other serious defects and nonconformities
21   to warranty including, but not limited to, a defective toilet system, defective cabinets,
22   loose faucet in the kitchen, defective water gauge, and defective interior design.
23      11. Plaintiff hereby revokes acceptance of the sales contract.
24      12. Pursuant to the Song-Beverly Consumer Warranty Act (herein after the "Act")
25   Civil Code sections 1790 et seq. the subject vehicle constitutes "consumer goods”
26   used primarily for family or household purposes, and Plaintiffs have used the vehicle
27   primarily for those purposes.
28      13.       Plaintiff is a "buyer" of consumer goods under the Act.
                                                -3-
                                          COMPLAINT
                Case 5:19-cv-00484-NC Document 1 Filed 01/28/19 Page 4 of 13




 1      14.          Defendant ERWIN HYMER is a "manufacturer" and/or “distributor"
 2   under the Act.
 3      15.      Plaintiff hereby demands trial by jury in this action.
 4
 5                                 FIRST CAUSE OF ACTION
 6               Violation of the Song-Beverly Act – Breach of Express Warranty
 7      16. Plaintiff incorporates herein by reference each and every allegation contained in the
 8   preceding and succeeding paragraphs as though herein fully restated and re-alleged.
 9      17. Express warranties accompanied the sale of the vehicle to Plaintiff by which
10   ERWIN HYMER undertook to preserve or maintain the utility or performance of
11   Plaintiff’s vehicle or to provide compensation if there was a failure in such utility or
12   performance.
13      18. The vehicle was delivered to Plaintiff with serious defects and nonconformities
14   to warranty and developed other serious defects and nonconformities to warranty
15   including, but not limited to, a defective toilet system, defective cabinets, loose faucet
16   in the kitchen, defective water gauge, and defective interior design.
17      19. Pursuant to the Song-Beverly Consumer Warranty Act (herein after the "Act")
18   Civil Code sections 1790 et seq. the vehicle constitutes "consumer goods” used
19   primarily for family or household purposes, and Plaintiff has used the vehicle
20   primarily for those purposes.
21      20. Plaintiff is the "buyer" of consumer goods under the Act.
22      21. Defendant ERWIN HYMER is a "manufacturer" and/or “distributor" under the
23            Act.
24      22. The foregoing defects and nonconformities to warranty manifested themselves
25   within the applicable express warranty period. The nonconformities substantially
26   impair the use, value and/or safety of the vehicle.
27      23. Plaintiff delivered the vehicle to an authorized ERWIN HYMER repair facility
28   for repair of the nonconformities.
                                                 -4-
                                           COMPLAINT
                Case 5:19-cv-00484-NC Document 1 Filed 01/28/19 Page 5 of 13




 1      24. Defendant was unable to conform Plaintiff’s vehicle to the applicable express
 2   after a reasonable number of repair attempts.
 3      25. Notwithstanding Plaintiff’s entitlement, Defendant ERWIN HYMER has failed
 4   to either promptly replace the new motor vehicle or to promptly make restitution in
 5   accordance with the Song-Beverly Act.
 6      26. By failure of Defendant to remedy the defects as alleged above, or to issue a
 7   refund or replacement vehicle, Defendant is in breach of its obligations under the
 8   Song-Beverly Act.
 9      27. Under the Act, Plaintiff is entitled to reimbursement of the price paid for the
10   vehicle less that amount directly attributable to use by the Plaintiff prior to discovery
11   of the nonconformities.
12      28. Plaintiff is entitled to all incidental, consequential, and general damages
13   resulting from Defendant’s failure to comply with its obligations under the Song-
14   Beverly Act.
15      29. Plaintiff is entitled under the Song-Beverly Act to recover as part of the
16   judgment a sum equal to the aggregate amount of costs and expenses, including
17   attorney's fees, reasonably incurred in connection with the commencement and
18   prosecution of this action.
19      30. Plaintiff is entitled in addition to the amounts recovered, a civil penalty of up to
20   two times the amount of actual damages for ERWIN HYMER’s willful failure to
21   comply with its responsibilities under the Act.
22                                 SECOND CAUSE OF ACTION
23              Violation of the Song-Beverly Act – Breach of Implied Warranty
24      31. Plaintiff incorporates herein by reference each and every allegation contained
25   in the preceding and succeeding paragraphs as though herein fully restated and re-
26   alleged.
27      32. ERWIN HYMER and its authorized dealership at which Plaintiff purchased the
28   subject vehicle had reason to know the purpose of the subject vehicle at the time of
                                                -5-
                                           COMPLAINT
              Case 5:19-cv-00484-NC Document 1 Filed 01/28/19 Page 6 of 13




 1   sale of the subject vehicle. The sale of the subject vehicle was accompanied by an
 2   implied warranty of fitness.
 3      33. The sale of the subject vehicle was accompanied by an implied warranty that
 4   the subject vehicle was merchantable pursuant to Civil Code section 1792.
 5      34. The subject vehicle was not fit for the ordinary purpose for which such goods
 6   are used because it was equipped with a defective toilet system, defective cabinets,
 7   loose faucet in the kitchen, defective water gauge, and defective interior design.
 8      35. The subject vehicle did not measure up to the promises or facts stated on the
 9   container or label because it was equipped with defective a defective toilet system,
10   defective cabinets, loose faucet in the kitchen, defective water gauge, and defective
11   interior design.
12      36. The subject vehicle was not of the same quality as those generally acceptable
13   in the trade because it was equipped with a defective toilet system, defective cabinets,
14   loose faucet in the kitchen, defective water gauge, and defective interior design.
15      37. Plaintiff is entitled to justifiably revoke acceptance of the subject vehicle under
16   Civil Code, section 1794, et seq;
17      38. Plaintiff hereby revokes acceptance of the subject vehicle.
18      39. Plaintiff is entitled to replacement or reimbursement pursuant to Civil Code,
19   section 1794, et seq.
20      40. Plaintiff is entitled to rescission of the contract pursuant to Civil Code, section
21   1794, et seq. and Commercial Code, section 2711.
22      41. Plaintiff is entitled to recover any “cover” damages under Commercial Code,
23   sections 2711, 2712, and Civil Code, section 1794, et seq.
24      42. Plaintiff is entitled to recover all incidental and consequential damages pursuant
25   to 1794 et seq and Commercial Code, sections 2711, 2712, and 2713 et seq.
26                              THIRD CAUSE OF ACTION
27                       Violation of the Song-Beverly Act Section 1793.2
28      43. Plaintiff incorporates herein by reference each and every allegation contained
                                                -6-
                                           COMPLAINT
                Case 5:19-cv-00484-NC Document 1 Filed 01/28/19 Page 7 of 13




 1   in the preceding and succeeding paragraphs as though herein fully restated and re-
 2   alleged.
 3      44. Pursuant to Civil Code, section 1793.2, subdivision (a) a manufacturer that sells
 4   consumer goods in California, for which it has made an express warranty, shall
 5   maintain service and repair facilities or designate and authorize independent service
 6   and repair facilities to carry out the terms of those warranties.
 7      45. Pursuant to Civil Code, section 1793.2, subdivision (b), when service and repair
 8   of goods is necessary because they do not conform with the applicable express
 9   warranties, service and repair shall be commenced within a reasonable time by the
10   manufacturer or its representative.
11      46. Civil Code, section 1793.2, subdivision (b) further states that goods shall be
12   serviced or repaired so as to conform to the applicable warranties within 30 days.
13      47. The sale of the subject vehicle was accompanied by express warranties,
14   including a warranty guaranteeing that the subject vehicle was safe to drive and not
15   equipped a defective toilet system, defective cabinets, loose faucet in the kitchen,
16   defective water gauge, and defective interior design.
17      48. Plaintiff delivered the subject vehicle to an ERWIN HYMER authorized repair
18   facility on multiple occasions. The subject vehicle was delivered for repairs of a
19   defective toilet system, defective cabinets, loose faucet in the kitchen, defective water
20   gauge, and defective interior design, which amount to a nonconformity to the express
21   warranties that accompanied the sale of the subject vehicle.
22      49. Since delivery of the subject vehicle to ERWIN HYMER’s authorized repair
23   facility, over thirty days have past and ERWIN HYMER has failed to tender the
24   subject vehicle back to Plaintiff in conformance with its warranties.
25      50. In the first 18 months/18,000 miles Plaintiff has owned the vehicle ERWIN
26   HYMER has been given at and 30 days to fix the a defective toilet system, defective
27   cabinets, loose faucet in the kitchen, defective water gauge, and the defective interior
28   design. There is no doubt ERWIN HYMER is fully aware of these problems. Clearly,
                                                -7-
                                           COMPLAINT
                Case 5:19-cv-00484-NC Document 1 Filed 01/28/19 Page 8 of 13




 1   these problems substantially impair the use, value, and safety of this vehicle. Every
 2   repair attempt at ERWIN HYMER is written notice to ERWIN HYMER of the
 3   problems and the need for repair. Therefore, under Civil Code section § 1793.22
 4   (b)(1), (b)(2), and/or (b)(3) Plaintiff hereby asserts the presumption that ERWIN
 5   HYMER has been given a reasonable number of repair attempts and/or days to
 6   conform this vehicle to the warranty.
 7      51.     Plaintiff is entitled to justifiably revoke acceptance of the subject vehicle
 8   under Civil Code, section 1794, et seq;
 9      52.     Plaintiff hereby revokes acceptance of the subject vehicle.
10      53.     Plaintiff is entitled to replacement or reimbursement pursuant to Civil Code,
11   section 1794, et seq.
12      54.     Plaintiff is entitled to rescission of the contract pursuant to Civil Code section
13   1794, et seq. and Commercial Code, section 2711.
14      55.     Plaintiff is entitled to recover any “cover” damages under Commercial Code
15   sections 2711, 2712, and Civil Code, section 1794, et seq.
16      56.     Plaintiff is entitled to recover all incidental and consequential damages
17   pursuant to 1794 et seq and Commercial Code sections, 2711, 2712, and 2713 et seq.
18      57. Plaintiffs are entitled in addition to the amounts recovered, a civil penalty of up
19   to two times the amount of actual damages in that ERWIN HYMER has willfully
20   failed to comply with its responsibilities under the Act.
21                               FOURTH CAUSE OF ACTION
22                     Violation of the Federal Magnuson-Moss Warranty Act
23      58. Plaintiff incorporates herein by reference each and every allegation contained
24   in the preceding and succeeding paragraphs as though herein fully restated and re-
25   alleged.
26      59. Plaintiff is a “consumer” as defined in the Magnuson-Moss Warranty Act
27   (referred to as “Mag-Moss”), 15 U.S.C. § 2301(3).
28      60. Defendant, ERWIN HYMER is a “supplier” and “warrantor” as defined in the
                                                  -8-
                                             COMPLAINT
              Case 5:19-cv-00484-NC Document 1 Filed 01/28/19 Page 9 of 13




 1   Mag-Moss Act, 15 U.S.C. § 2301(4), 15 U.S.C. § 2301(5).
 2      61. The vehicle is a “consumer product” as defined in the Mag-Moss Act, 15 U.S.C.
 3   § 2301(1).
 4      62. In addition to the express warranty, in connection with the sale of the vehicle to
 5   Plaintiff, an implied warranty of merchantability was created under California law.
 6   The vehicle’s implied warranties were not disclaimed using a Buyer’s Guide displayed
 7   on the vehicle; thus any purported disclaimers were ineffective pursuant to 15 U.S.C.
 8   § 2308(c).
 9      63. Defendant violated the Mag-Moss Act when it breached the express warranty
10   and implied warranties by failing to repair the defects and nonconformities, or to
11   replace the vehicle.
12      64. Plaintiff performed all terms, conditions, covenants, promises and obligations
13   required to be performed on Plaintiff’s part under the terms of the purchase agreement,
14   and express warranty and implied warranty except for those terms and conditions,
15   covenants, promises and obligations or payments for which performance and/or
16   compliance has been excused by the acts and/or conduct of the Defendant and/or by
17   operation of law.
18      65. As a direct and proximate result of the acts and omissions of the Defendant,
19   Plaintiff has been damaged in the form of general, special and actual damages in an
20   amount within the jurisdiction of this Court, according to proof at trial.
21      66. Under the Act, Plaintiff is entitled to rescission of the contract, reimbursement
22   of the amount paid under the purchase agreement.
23      67. Plaintiff is entitled to all incidental, consequential and general damages
24   resulting from Defendant's failure to comply with their obligations under the Mag-
25   Moss Act.
26      68. Plaintiff is entitled under the Mag-Moss Act to recover as part of the judgment
27   a sum equal to the aggregate amount of costs and expenses, including attorney's fees,
28   reasonably incurred in connection with the commencement and prosecution of this
                                                -9-
                                          COMPLAINT
             Case 5:19-cv-00484-NC Document 1 Filed 01/28/19 Page 10 of 13




 1   action pursuant to 15 U.S.C. § 2310(d)(2).
 2                                 PRAYER FOR RELIEF
 3      WHEREFORE, Plaintiff prays for judgment against Defendants, as follows:
 4      1. For general, special and actual damages according to proof at trial;
 5      2. For rescission of the purchase contract and restitution of all monies expended;
 6      3. For diminution in value;
 7      4. For incidental and consequential damages according to proof at trial;
 8      5. For civil penalty in the amount of two times Plaintiffs’ actual damages;
 9      6. For prejudgment interest at the legal rate;
10      7. For reasonable attorney's fees and costs of suit; and
11      8. For such other and further relief as the Court deems just and proper under the
12         circumstances.
13                                DEMAND FOR JURY TRIAL
14         Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of all issues
15         raised by this Complaint which are triable by jury.
16
17   Dated: January 22, 2019
18                          HACKLER DAGHIGHIAN MARTINO & NOVAK, P.C.
19
20                          /s/Sepehr Daghighian
                            SEPEHR DAGHIGHIAN, ESQ.
21                          Attorneys for Plaintiff,
                            SAM ZABLOCKI
22
23
24
25
26
27
28

                                              -10-
                                          COMPLAINT
Case 5:19-cv-00484-NC Document 1 Filed 01/28/19 Page 11 of 13




                    EXHIBIT “1”
Case 5:19-cv-00484-NC Document 1 Filed 01/28/19 Page 12 of 13
Case 5:19-cv-00484-NC Document 1 Filed 01/28/19 Page 13 of 13
